Citation Nr: 0028831	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  95-34 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from February 1978 to 
August 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 RO decision which denied the 
veteran's claim of service connection for right and left 
shoulder disabilities.  In April and November 1998, the Board 
remanded the case to the RO for further development.  The 
case was returned to the Board in September 2000.


REMAND

This case must be remanded again, because the RO did not 
follow the instructions in the Board's November 1998 remand.

In the remand of November 1998, the Board stated, "The 
pending issues should then be reevaluated by the RO.  The 
veteran's service in the Persian Gulf and the dictates of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 should be considered in 
these determinations."

In response to the remand, the RO reviwed the claims.  The 
RO's review of the claims includes no references to the 
Persian Gulf.  The RO's review of the claims includes no 
references to 38 U.S.C.A. § 1117.  And the RO's review of the 
claims includes no references to 38 C.F.R. § 3.317.

In Stegall v. West, 11 Vet.App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) stated 
the following:

The protracted circumstances of this case and 
others which have come all too frequently 
before this Court demonstrate the compelling 
need to hold, as we do, that a remand by this 
Court or by the Board confers on the veteran 
or other claimant, as a matter of law, the 
right to compliance with remand orders.

The law, as stated in the decisions of the Court, applies to 
the RO as well as the Board.  For this reason, this case must 
be returned to the RO to carry out the instructions in the 
Board's remand of November 1998.

Accordingly, the case is REMANDED for the following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should assure that the claims 
folder includes copies of all available, 
relevant medical reports, both private 
and VA.

3.  Thereafter, the RO should review the 
entire record and readjudicate the 
veteran's claims of service connection 
for right and left shoulder disabilities.  
The veteran's service in the Persian Gulf 
and the dictates of 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317 should be 
considered in these determinations.  If 
the claims are denied, the veteran should 
be provided a supplemental statement of 
the case and given the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to accomplish additional 
development, and it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
Additionally, the veteran is informed she may furnish 
additional evidence and/or argument while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104 (1996); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992); Booth v. Brown, 8 Vet. 
App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


